Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hodgson et. al. (PUB No. US 2014/0157761 A1), which is considered the closest prior art of record, Hodgson teaches to have an electrochemical cell with anode and cathode upstream of the first emission control device. However Hodgson does not teach to have an second electrochemical cell with anode and cathode downstream of the first emission control device and upstream of the second exhaust control device configured to increase a concentration of NO2, within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 9 and 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A first exhaust gas treatment device (Corresponding structure that performs the recited function in claim 1 is an electrochemical cell arranged between a cathode and an anode, and equivalents thereof, see page 4 lines 11-24 and page 5 lines 1-4, Figs. 1-3 and 5-6 of applicant’s specification).
A second exhaust gas treatment device (Corresponding structure that performs the recited function in claim 1 is an electrochemical cell arranged between a cathode and an anode, and equivalents thereof, see page 4 lines 11-24 and page 5 lines 1-4, Figs. 1-3 and 5-6 of applicant’s specification).
A third exhaust gas treatment device (Corresponding structure that performs the recited function in claim 8 is an electrochemical cell arranged between a cathode and an anode, and equivalents thereof, see page 4 lines 11-24 and page 5 lines 1-4, Figs. 1-3 and 5-6 of applicant’s specification).
A first emission control device (Corresponding structure that performs the recited function in claims 1 and 16 is three-way catalyst, lean NOx trap, a particulate filter, an oxidation catalyst, a selective reduction catalyst (SCR) and equivalents thereof, see page 21 lines 1-11, Fig. 6 of applicant’s specification).
A second emission control device (Corresponding structure that performs the recited function in claims 1 and 16 is three-way catalyst, lean NOx trap, a particulate filter, an oxidation catalyst, a selective reduction catalyst (SCR) and equivalents thereof, see page 21 lines 1-11, Fig. 6 of applicant’s specification).
A third emission control device (Corresponding structure that performs the recited function in claim 16 is three-way catalyst, lean NOx trap, a particulate 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 27, 2021